Campbell, C. J.,
delivered the opinion of the court.
Bramlett was neither a subsequent creditor nor pui’chaser, within the meaning of § 2461 of the code of 1892. The statute has reference to one who becomes a creditor of the holder of the subject of the lien subsequent to the assignment not noted on the record, or a purchaser for value without notice of the subject of the lien after the assignment. By purchasing, Bramlett got the right of the judgment creditor only, and he was not a subsequent creditor, but a pi’ior one; and by purchasing at the sale under the execution he acquired no higher right, for it has been often decided in this state that a purchaser at execution sale acquires just the interest of the defendant in the execution, subject to all the equities of third persons. But § 2461 did not apply to the assignment involved in this case, because it was made before the code of 1892 became operative and it had no effect on the past transaction.

Affirmed.